OPINION — AG — (1) CHILDREN REFERRED TO ARE NOT IN LEGAL ATTENDANCE AT COURSES IN THE DISTRICT IN WHICH THEY DO NOT RESIDE, UNLESS INSTRUCTION IN SUCH COURSES IS A PART OF A JOINT PROGRAM OF THE TWO DISTRICTS, BUT THAT THEIR ATTENDANCE AT COURSES AS A PART OF A JOINT PROGRAM OF THE TWO DISTRICTS MAY BE CONSIDERED AT LEGAL ATTENDANCE OF THE DISTRICT IN WHICH THEY RESIDE. (2) THE DISTRICT IN WHICH THE CHILDREN ARE ATTENDING SCHOOL IS NOT AUTHORIZED TO FURNISH INSTRUCTION TO SAID NON RESIDENT CHILDREN IN ANY COURSE WHICH ARE NOT INCLUDED IN A JOINT PROGRAM OF THE TWO SCHOOL DISTRICTS, UNLESS THEY ARE LEGALLY TRANSFERRED TO THE DISTRICT OR THE CHILDREN OR THEIR PARENTS PAY TUITION FOR INSTRUCTION IN SUCH COURSES. (3) THE STATE BOARD OF EDUCATION HAS AUTHORITY TO PROSCRIBE REASONABLE RULES AND REGULATION AS TO HOW SCHOOL DISTRICTS MAY PARTICIPATE IN JOINT PROGRAMS. (COOPERATIVE AGREEMENT AND JOINT PROGRAMS FOR BOARDS OF EDUCATION) CITE: 70 O.S. 4-22 [70-4-22], OPINION NO. AUGUST 29, 1953 — EDUCATION, 70 O.S. 2A-4 [70-2A-4], 70 O.S. 18-7 [70-18-7](H) (J. H. JOHNSON)